REYNOLDS, P. J. —
This is. one of the cases originally in this court on cross-appeals by the respective parties, from a judgment of the circuit court of the city of St. Louis, on involuntary nonsuits there taken by them. It was transferred to .the Springfield Court of Appeals, there argued and submitted and the judgment of the circuit court reversed and the cause remanded.
The sole question in the cause is one arising on the application of the five-year Statute of Limitations, the circuit court holding that it did apply, the Springfield Court of Appeals holding to the contrary. The cause came back to this court in consequence of the .decisions of our Supreme Court, made in oases referred to in Shepard v. Grier et al., 160 Mo. App. 613, — S. W. — (opinion filed in this court November 7, .1911), and it has been argued and submitted to us. We accept and adopt the statement of the case and conclusions of law as made by Judge Cray for the Springfield Court of Appeals and reported under the above title, 144 Mo. App. 463, 129 S. W. 474, as correct.
We will add to what Judge Cray has there said, that we do not think it necessary to place plaintiff and defendant in the attitude of partners and to hold this *567to be a suit for accounting between them. Of such an action, as is correctly argued by the learned counsel for defendant, a justice of the peace has no jurisdiction. This action rests on and is to be determined by-the law applicable to transactions between principal and agent. It is an action at law for money had and received and is within the jurisdiction of a justice of the peace. So the Springfield Court of Appeals held. For the reasons stated by Judge Gray in his opinion as above reported, the judgment of the circuit court of the city of St. Louis is reversed and the cause remanded.
Nortoni J., and Cmlfield, JJ., concur.